FILED
                             NOT FOR PUBLICATION                            MAR 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 NISAR MOHAMMAD,                                 No. 07-72220

               Petitioner,                       Agency No. A093-057-269

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Nisar Mohammad, a native and citizen of Pakistan, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in denying Mohammad’s motion to

reopen as untimely where the motion was filed over two years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Mohammad failed to establish changed

circumstances in Pakistan to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d
988, 996-97 (9th Cir. 2008) (underlying adverse credibility determination rendered

evidence of changed circumstances immaterial).

       Mohammad’s contention that the BIA failed to consider the evidence

submitted with the motion to reopen fails, because he has not overcome the

presumption that the BIA did review the record. See Fernandez v. Gonzales, 439
F.3d 592, 603 (9th Cir. 2006). Mohammad’s contention that the BIA failed to

explain its reasons for its decision to deny the motion to reopen is belied by the

record.

       PETITION FOR REVIEW DENIED.




JK/Research                                2                                    07-72220